DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 and 14 in the reply filed on 8/4/2021 is acknowledged.
Claims 10-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a) pulse discrimination unit in claims 1 and 14, b) peak hold unit in claim 2, c) pulse width acquisition unit in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 14 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9, and 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
1) Claims 1 and 14 recite “a pacing device” that “is attached” to “a living body” “to cause a heart to beat”, which does not preclude recitation of a human organism, regardless of the weight given to the preamble and the relevant intended uses for examination purposes under 102 and 103. In these instances, it is suggested that structures are recited as “configured to be attached to” a body. None of the dependent claims correct this.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Regarding claims 1 and 14, the terms “to discriminate the pacing pulse” are incomplete, because the term “discriminate” is a relative term that requires two aspects to be definite, only one of which is recited. The first aspect is what is being discriminated, which is the pacing pulse being recited. The second required aspect is what the pacing pulse is discriminated from. Without the second aspect, it is not clear what the pacing pulse is discriminated from (another pulse, noise, a cardiac waveform, or another limitation that is not recited). When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.  
2) Regarding Claim 2, it is unclear what the relationship between the absolute value and the difference (lines 2-3) is. The claim recites “an absolute value with respect to the difference”. It is unclear what “with respect to” is meant to convey. Is the absolute value the absolute value of the difference or not? What is the relationship between the absolute value and the difference? The same applies to line 4, for the absolute value “with respect to the sum”. It is also unclear what the “peak value” of a “value” is. Values are one number.
When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.  
3) Regarding Claims 2 and 5, the conditional limitations “in a case where an absolute value of the difference is equal…the sum” are indefinite because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim, i.e., there does not appear to be recited any element that determines or compares absolute values, so it is unclear whether the function requires some other structure or is simply a result of operating the pulse discriminating device in a certain manner. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5709213 to Kruse.

Regarding claim 1, Kruse discloses a pulse discrimination device configured to receive electrical signals from a plurality of positions of a living body to which a pacing device for outputting a pacing pulse to cause a heart to beat is attached, and configured to discriminate the pacing pulse included in the electrical signals, the pulse discrimination device comprising (note that the preamble ends here, and the limitations therein don’t limit the body of the claim; Nevertheless, Kruse discloses a device that can discriminate pacing pulses from noise, see 1:7-14, 35-41; 3:10-15, 39-65, 7:1-12, Fig. 1A,1B: pacing pulses 12,20): 
a differential processor configured to calculate a difference of the electrical signals received from the plurality of positions (e.g. 4:46-67, Table III: amplifying and subtracting different lead signals pairs from different leads); 
a sum processor configured to calculate a sum of the electrical signals received from the plurality of positions (e.g. 4:46-67, Table III: combining/adding signals from different leads); and 
a pulse discrimination unit configured to discriminate the pacing pulse included in the electrical signals based on the difference obtained by the differential processor and the sum obtained by the sum processor (5:1-7, 10:61---11:12: this technique leads to detection of pacing pulses without noise). These functions are processed by the pacing circuitry (e.g. 5:45—6:10, 39-49, 59-67;7:1-11, Fig. 2A-2B: e.g. components 102/104/106/108/110 of programmer 100), which read on the claimed “processor(s)” in light of the specification disclosing that a processor can be a circuit (e.g. par. 14). 


Regarding Claim 14, Kruse teaches an electrocardiogram analyzer (the limitations of the preamble don’t limit the body of the claim) comprising: the pulse discrimination device according to claim 1 (as discussed in claim 1); an electrocardiogram generator configured to generate an electrocardiogram based on an electrical signal received from a living body (1:5-14: ECG); and a display configured to display the electrocardiogram generated by the electrocardiogram generator (3:5-15, 5:50-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kruse, as applied to claim 1,  in view of US 4226245 by Bennett.
Regarding Claim 6, Kruse teaches the pulse discrimination device according to claim 1, yet does not explicitly disclose further comprising: a pulse width acquisition unit configured to acquire a pulse width of the electrical signals received from the plurality of positions based on variation in an intensity of the electrical signals, wherein the pulse discrimination unit is configured to discriminate the pacing pulse further based on the pulse width acquired by the pulse width acquisition unit.
However, it is well known in the art to detect a pacing pulse based on pulse width, as evidenced by Bennett (8:3-8: detecting pacing pulse based on pulse width; Fig. 1A: pulse width detector 18). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pulse width detector in a device according to the teachings of Kruse, as taught by Bennett, as this would only amount to a selection among known and limited options to predictably detect a pacing pulse, and it could also be used to validate any other methods of detection.

Regarding claims 7-9, Kruse as modified by Bennett in Claim 6 teaches the pulse discrimination device according to claim 6, further comprising: a pulse detector configured to detect a rise and a fall of the electrical signals received from the plurality of positions; and a second timer configured to measure a time between the rise and the fall that are detected by the pulse detector, wherein the pulse width acquisition unit is configured to acquire the time between the rise and the fall, which is measured by the second timer as the pulse width (e.g. Bennett, 3:65--4:45; 8:56-9:23; Fig. 3: Timer 30), further comprising a timer controller configured to start measurement of the second timer when one of the rise and the fall is detected by the pulse detector, and to stop and clear the measurement of the second timer when another one of the rise and the fall is detected by the pulse detector (e.g. Bennett, 8:32-37), wherein the timer controller is configured to determine that an electrical pulse detected by the pulse detector is a noise, and to stop and clear a measurement time of the second timer, in a case where the measurement time of the second timer reaches a pulse time after the one of the rise and the fall is detected and before said another one of the rise and the fall is detected, the pulse time being predetermined based on a pulse width of the pacing pulse (e.g., Bennett, 12:52-67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7661427 by Sinderby (Fig. 4, 6:27-46: removal of common noise components between electrodes).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/
Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                             
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792